Title: From Abigail Brown Brooks Adams to Charlotte Gray Brooks Everett, 5 February 1826
From: Adams, Abigail Brown Brooks
To: Everett, Charlotte Gray Brooks


				
					Dear Charlotte
					Sunday Feb 5th 1826
				
				I received your letter on Thursday and was delighted to find it so long, for you do not know how much pleasure it gives me to read one of your good long letters. I am glad you mentioned Sisters bonnet, and you shall have it as soon as possible, but we must consult together at home what is best for the Bell of Washington, for we hear she is the greatest lady there. You mention in your letter that father says I think you dull. I merely said you did not seem so gay as usual, and immediately after we heard that you was sick with a cold; so at once we supposed that was the reason, but I did not remember saying anything whatever to father about it, and as to the Cambric I do not know how he knew anything about that, for I was very careful not to say that you wanted any articles for fear he should ask too many questions, and those that I should not be willing to answer, but I begin to think he goes and gets my letters without my knowing it, and that is the way he finds out things. Now I think after all this stupid talk I should give you some news, I have a little for you, and such as I think is good, you of course suppose it is about babies, and so it is, for it is all the news we can find in Boston, we are so stupid. In the first place your friend Susan Prescott has a fine daughter, and is much better than she has been for several years, and her friends now hope that she will be quite well again, and I am sure She ought to be so for she has been sick long enough for any one. Mrs Vose has a son although she thought she never should have any more, and was kind enough to offer to assist her friends to the same blessing. She had asked Catherine to come and stay with her a few days as she had no nurse, or hers had not come. Mrs Vose was going to have Henry for her Doctor and Catherine did not like to go for fear she should get there at the wrong time, but Rebecca told her she was always sick two days so she would have time to go home when she wished to, but Mrs Vose was taken sudenly sick and before she could get any one but Henry, was confined, so that Catherine had to do the whole as the servant girl was only 15 and she could not call upon her, she was angry enough about it, and says they never will keep her so again. Mrs Warner has a daughter, but I have not heard any particulars about the lady. I usually contrive to, but no one seems to know any thing of her. I think Mr Warner soon forgot the promise he made when he married her, for I think her baby has come as soon as it well could, although I did not like Mr Sargent set down the day she was married. I shall I suppose tell you in the next letter which I write that Mrs Franklin Dexter had a nother child for she has been sick now three days and still remains very sick. I know of no more babies but this I know none of the ladies send for me; but I expect any day that you will send for me to go to Washington, for I presume you cannot yet clear anymore than the other ladies.  The colds which you speak of are very bad in Boston, mother had been and still is quite Sick with one of them. Mrs Wells who lived in Chesnut Street died of the same complaint, Mr. Theodore Lyman Jr, is very ill, and they fear she will not recover, and at first it was but a common cold. Mrs. Jonathan Phillips is at the point of death, and some others whom I have forgotten. Sister Eliza does not get down stairs yet although I beleive her complaints have left her in a degree; she looks truly sick, and appears quite dull. Susan is perfectly well, and she with Mrs. Heard’s family all desire to be remembered particularly to you, I fear I shall not be able to tell you much about Susan while you are away, at least at present there is no chance of it. Bridget still lives with Susan and she likes her very much, Suky is with her also and has been for some time, she did not wish to keep her but she happened to be with her at the time her chamber maid, was sick and; Susan thought she would take her until her girl returned but she was too sick to do that, and Suky tryed to do so well that she had no excuse whatever for turning her away, and I  beleive she finds her pretty good Help, Peter has not been to see  her but once and that was some time ago, so that I really fear that their knives and forks will become rusty before they are called into use. Mo keeps the same that she had before you left, but Roxy will leave her in the spring, we think it is because she is vey fond of Cyrus, and he feels no fondness for her, at any rate she will leave us before we go to Medford and Mother thinks she will be quite a loss. Two of the Phillip’s are staying at our house and if it be pleasant tomorrow we think of going to see Mr and Mrs. Barrett who are here now. You ask me about Mrs Thorndikes’ party I concluded I would not go but I heard all about it, and I will with pleasure tell you what I know. Madam recieved her company in Mrs W’s room they then went into her parlor to dance, and Gorham said there was not the least need of haveing the other house opened for they would all crowd into the dancing rooms, The supper was more Splendid than any ball that has been given this winter, and many say the most beautiful they have ever seen, and I trust from all accounts it must have been truly elegant. She had two tables set, and each time more than two hundred plates were laid. The china has been talked about ever since, as being almost too beautiful to be looked at, the peice in the middle of the table was splendid china, of a yard high, and the most beautiful colors, the rest corroborated, and Mrs Heard said she never had seen any thing so beautiful. There has been a great deal of talk about her dress, as being very handsome, but as I do not know exactly what it was I will not discribe it. Miss Fay from Cambridge Port is at Madam Candor’s, and also Gardner Green’s two daughters one of them is the one that wanted to marry Timmens, we have no others whom you know I believe. I might write a great deal more but I will not tire you; they all desire love, Give my love to your folks—and beleive me truly yours
				 
					Abby
				
				
			